512 F.3d 1204 (2008)
The LANDS COUNCIL; Wild West Institute, Plaintiffs-Appellants,
v.
Ranotta McNAIR, Forest Supervisor for the Idaho Panhandle National Forests; United States Forest Service, Defendants-Appellees,
Boundary County; City of Bonnets Ferry; City of Moyie Springs; Everhart Logging, Inc.; Regehr Logging, Inc., Defendant-Intervenors-Appellees.
No. 07-35000.
United States Court of Appeals, Ninth Circuit.
January 16, 2008.
Karen Lindholt, University Legal Assistance, Spokane, WA, for Plaintiffs-Appellants.
Deborah A. Ferguson, Esq., USBO-Offlee of the U.S. Attorney, Boise, ID, Thomas W. Swegle, Esq., U.S. Dept. of Justice Environment & Natural Resources Division, Washington, DC, for Defendants-Appellees.
Julie A. Weis, Esq., Haglund Kirtley Kelley Horngren & Jones, LLP, Scott W. Horngren, Esq., Haglund Kelley Horngren Jones & Wilder, Portland, OR, for Defendant-Intervenors-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.